194 P.3d 364 (2008)
Representative Wes KELLER; Representative Mike Kelly; Senator Fred Dyson; Senator Tom Wagoner; Representative Carl Gatto; and Representative Bob Lynn, Appellants,
v.
Senator Hollis FRENCH; Senator Kim Elton; Stephen E. Branchflower; Alaska Legislative Council; Senator Lyda Green; Senate Judiciary Committee; Dianne Kiesel; Annette Kreitzer; Janice Mason; Nicki Neal; Michael Nizich; Kristina Perry; and Brad Thompson, Appellees.
No. S-13296.
Supreme Court of Alaska.
October 9, 2008.
Before: MATTHEWS, EASTAUGH, CARPENETI, and WINFREE, Justices.

ORDER
Appellants are six legislators who claim that the Alaska Legislative Council's investigation into the dismissal of Public Safety Commissioner Walter Monegan is unlawful and should be enjoined. The superior court denied the appellants' Motion for Temporary Restraining Order and granted the Motion to Dismiss submitted by the Alaska Legislative Council and the other defendants.
At the request of the appellants for a decision no later than today, October 9, 2008, we heard the appeal on an expedited basis. On consideration of the October 6, 2008 appellants' brief, the October 6, 2008 amicus curiae brief, the October 7, 2008 appellees' brief, and the oral argument held on October 8, 2008,
IT IS ORDERED: The order of the superior court issued on October 2, 2008 granting the Motion to Dismiss is AFFIRMED. An opinion will follow.
FABE, Chief Justice, not participating.